The submission of the cause "on motion and merits," was had in this court on May 22, 1930. The motion, by appellee, is to dismiss the appeal upon the ground that what purports to be a bill of exceptions is merely a verbatim stenographic report of the proceedings in the cause on the trial below, and is not a bill of exceptions as required by Circuit and Inferior Courts Rule 32. It is insisted that the so-called bill of exceptions consists of the stenographer's report of the case showing all the questions asked by counsel and all answers of the witnesses, and the remarks of attorneys, etc.
From the examination of the paper designated as the bill of exceptions, it appears that the motion is well taken, and that the so called bill of exceptions is manifestly a flagrant violation of said rule, in that it appears to be a full stenographic report of the trial below, containing as it does, a statement of everything that was done on the trial, and sets forth practically every word uttered by every one in connection with the trial; witnesses, attorneys, trial judge, etc.
When the bill of exceptions expressly purports to be, as this is, nothing other than the stenographic report of the trial below. it must be stricken on motion of appellee. Lucas v. Mays, 2 Ala. App. 497, 56 So. 593; Turner v. Thornton, 192 Ala. 98,68 So. 813.
Moreover, it affirmatively appears from the record that the purported bill of exceptions was not presented within 90 days as the law requires.
The motion of appellee is well taken and must prevail. The bill of exceptions is stricken, and the judgment of the lower court from which this appeal was taken is affirmed.
Affirmed.